DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 05/04/2021.
Claims 1-4, 13, 15, 16, 21, 23, 24, and 29-42 have been amended.
Claims 1-43 are currently pending and have been examined.



















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.









Claim Objections

Claims 2-15 and 17-27 do not maintain the same statutory category as their associated independent claim.  

Response to Arguments

Applicant’s arguments received 05/04/2021 have been fully considered but they are not persuasive.  

With regard to the limitations of the independent claims, Applicant argues, “…neither Tran nor Salem teach that a participating member of a healthcare network is rewarded for compliance with healthcare provider recommendations.”  The Examiner respectfully disagrees and points to the updated rejections below, specifically TRAN, paragraphs 0315 and 0365.  

With regard to claims 7, 8, and 33-37, the common knowledge declared to be well-known in the art is hereby taken to be admitted prior art because the Applicant either failed to traverse the Examiner’s assertion of OFFICIAL NOTICE or failed to traverse the Examiner’s assertion of OFFICIAL NOTICE adequately.  See MPEP §2144.03.  To adequately traverse the examiner’s assertion of OFFICIAL NOTICE, the Applicant  must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of OFFICIAL NOTICE would be inadequate.  Support for the Applicant’s assertion of should be included.







Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 1-6, 9-32, and 38-43  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tran et al. (USPGP 2018/0117447 A1) hereinafter TRAN, in view of Salem (USPGP 2018/0248981 A1), hereinafter SALEM.

Claim 1:
TRAN as shown below discloses the following limitations:
A method for promoting, maintaining and rewarding health and wellness, (see at least paragraph 0041)
the method comprising:
a network, the network comprising: (see at least Figure 1A as well as associated and related text)
a plurality of nodes, wherein each node in the plurality of nodes is configured to transact autonomously with at least two nodes in the plurality of nodes and configured to communicate with at least one server; (see at least Figure 2B as well as associated and related text)
the at least one server, the at least one server comprising at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code; (see at least Figure 2B as well as associated and related text)
the server, capable of identifying at least one account holder using a private key and a public key and connected to a rewards engine; (see at least paragraphs 0139, 0157, 0162, 0315, 0365)
the rewards engine configured to categorize the at least one account holder, wherein each participating member of a healthcare network is rewarded for compliance with healthcare provider recommendations; (see at least paragraphs 0162, 0315, , 0365, 0892)
TRAN does not specifically disclose a rewards engine.   However, SALEM in at least paragraphs 0009, 0010, 0127 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the blockchain and smart contract health and wellness method of TRAN because, “One other issue with current records is the lack of incentive for different entities to provide access to records.  Certain entities maintain records beneficial SALEM: abstract).  Moreover, each of the elements claimed are all shown by the prior art of record but not necessarily combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  In this case, the several embodiments conceived in the prior art of record could easily be implemented within the wide-ranging scope of Blockchain smart contracts.  Additionally, the prior art of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 2:
The combination of TRAN/SALEM discloses the limitations as shown in the rejections above.  TRAN further discloses the at least one server is further configured to autonomously transact with the at least one account holder. See at least paragraph 0002, 0364, 0366, 0432; Figure 2B as well as associated and related text.

Claim 3:
The combination of TRAN/SALEM discloses the limitations as shown in the rejections above.  TRAN further discloses a first account holder can be associated with at least one other account holder. See at least paragraph 0157.




Claims 4-6:
The combination of TRAN/SALEM discloses the limitations as shown in the rejections above.  SALEM further discloses:
further capable of defining a reward amount.
capable of defining a rewardable behavior.
configured to autonomously distribute a reward to least one account holder.
See at least paragraph 0140.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the blockchain and smart contract health and wellness method of TRAN because, “One other issue with current records is the lack of incentive for different entities to provide access to records.  Certain entities maintain records beneficial to patients and tend not to provide or otherwise share records with other entities.  This issue is further complicated by regulations, such as HIPAA regulations, limiting the distribution of personal medical information for privacy reasons.  While maintaining information without disseminating is advantageous to entities under certain conditions, this can provide a single point of vulnerability for highly sensitive information, and if that point of vulnerability is breached the consequences can be devastating.” (SALEM: abstract).  Moreover, each of the elements claimed are all shown by the prior art of record but not necessarily combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  In this case, the several embodiments conceived in the prior art of record could easily be implemented within the wide-ranging scope of Blockchain smart contracts.  Additionally, the prior art of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).


Claims 9-12:
The combination of TRAN/SALEM discloses the limitations as shown in the rejections above.  TRAN further discloses:
further configured allow transactions on a virtual marketplace. 
further configured to accept virtual currency.
configured to receive fiat currency.
configured to autonomously adjust prices of specific items.
See at least paragraphs 0035, 0125.

Claims 13-15:
The combination of TRAN/SALEM discloses the limitations as shown in the rejections above.  TRAN further discloses:
configured as a decentralized network.
configured as a distributed network.
configured a blockchain network.
See at least paragraphs 0124 and 0133.

Claim 16:
TRAN as shown below discloses the following limitations:
a server, the server comprising at least one hardware processor, a non-transitory machine-readable storage medium, the server configured to: (see at least Figure 1A as well as associated and related text)
receive at least one term governing the distribution of a reward, the digital address of the intended recipient of a reward,; (see at least paragraphs 0035, 0127)
validate the completion of the at least one term governing the distribution of the reward; (see at least paragraphs 0170, 0172)
wherein each participating member of a healthcare network is rewarded for compliance with healthcare provider recommendations; (see at least paragraphs 0162, 0315, , 0365, 0892)
TRAN does not specifically disclose:
…and a reward amount…
distributing the reward;
SALEM, however, in at least paragraph 0140.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the blockchain and smart contract health and wellness method of TRAN because, “One other issue with current records is the lack of incentive for different entities to provide access to records.  Certain entities maintain records beneficial to patients and tend not to provide or otherwise share records with other entities.  This issue is further complicated by regulations, such as HIPAA regulations, limiting the distribution of personal medical information for privacy reasons.  While maintaining information without disseminating is advantageous to entities under certain conditions, this can provide a single point of vulnerability for highly sensitive information, and if that point of vulnerability is breached the consequences can be devastating.” (SALEM: abstract).  Moreover, each of the elements claimed are all shown by the prior art of record but not necessarily combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  In this case, the several embodiments conceived in the prior art of record could easily be implemented within the wide-ranging scope of Blockchain smart contracts.  Additionally, the prior art of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).





Claims 17 and 18:
The combination of TRAN/SALEM discloses the limitations as shown in the rejections above.  TRAN further discloses:
configured as a distributed network.
configured a blockchain network.
See at least paragraphs 0124 and 0133.

Claims 19 and 20:
The combination of TRAN/SALEM discloses the limitations as shown in the rejections above.  TRAN further discloses:
the rewards are virtual currency.
the rewards are fiat currency 
See at least paragraphs 0035, 0125.

Claims 21-24:
The combination of TRAN/SALEM discloses the limitations as shown in the rejections above.  TRAN further discloses:
capable of registering a user account for at least two stakeholders;
the server further is capable of allowing communication between the at least two stakeholders;
capable of analyzing and storing information regarding the at least two stakeholders.
each of the at least two stakeholders can define the terms governing the distribution of the reward;
each of the at least two stakeholders can define the amount of the reward.
See at least paragraphs 0123, 0125, 0303, and 0315.

Claim 25:
The combination of TRAN/SALEM discloses the limitations as shown in the rejections above.  TRAN further discloses the reward is distributed to a digital wallet.  See at least paragraphs 0123, 0125.

Claim 26 and 27:
The combination of TRAN/SALEM discloses the limitations as shown in the rejections above.  TRAN further discloses:
further connected to a virtual marketplace.  
wherein the price of an item is autonomously adjusted.
See at least paragraphs 0123, 0125.

Claim 28:
TRAN as shown below discloses the following limitations:
A decentralized network for autonomously distributing rewards, the decentralized network comprising: (see at least Figure 1A as well as associated and related text; paragraphs 0124 and 0133.)
At least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor configured to execute the computer-readable program code to: (see at least Figure 1A as well as associated and related text; paragraphs 0124 and 0133.)
receive an executable smart contract; (see at least paragraphs 0035, 0127)
the smart contract containing at least one term governing the distribution of a reward, a reward amount, and an address of the intended recipient of the reward; (see at least paragraphs 0035, 0127)
receive a request to validate the completion of the at least one term of the smart contract, (see at least paragraph 0172-0173)
validate the completion of the at least one term of smart contract; (see at least paragraph 0172-0173)
transfer the reward amount to the distribution address; (see at least paragraph 0172-0173)
update a ledger with the distribution information. (see at least paragraph 0172-0173)
wherein each participating member of a healthcare network is rewarded for compliance with healthcare provider recommendations; (see at least paragraphs 0162, 0315, , 0365, 0892)
TRAN does not specifically disclose a reward amount.  SALEM, however, in at least paragraph 0140.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make TRAN because, “One other issue with current records is the lack of incentive for different entities to provide access to records.  Certain entities maintain records beneficial to patients and tend not to provide or otherwise share records with other entities.  This issue is further complicated by regulations, such as HIPAA regulations, limiting the distribution of personal medical information for privacy reasons.  While maintaining information without disseminating is advantageous to entities under certain conditions, this can provide a single point of vulnerability for highly sensitive information, and if that point of vulnerability is breached the consequences can be devastating.” (SALEM: abstract).  Moreover, each of the elements claimed are all shown by the prior art of record but not necessarily combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  In this case, the several embodiments conceived in the prior art of record could easily be implemented within the wide-ranging scope of Blockchain smart contracts.  Additionally, the prior art of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 29-31:
The combination of TRAN/SALEM discloses the limitations as shown in the rejections above.  TRAN further discloses:
the at least one term governing the distribution of a reward is defined by at least one end user.
the at least one term governing the distribution of a reward is autonomously determined based on publicly available information.
the reward value is defined by at least one end user.
See at least paragraphs 0123, 0125, 0303, and 0315.

Claim 32:
The combination of TRAN/SALEM discloses the limitations as shown in the rejections above.  TRAN further discloses the reward value is autonomously determined.  See at least paragraphs 0035, 0125.

Claim 38:
The combination of TRAN/SALEM discloses the limitations as shown in the rejections above.  TRAN further discloses the at least one term governing the distribution of a reward requests the recipient review third party advertisements.  See at least paragraph 0851.

Claim 38:
The combination of TRAN/SALEM discloses the limitations as shown in the rejections above.  TRAN further discloses the validation of the at least on term governing the distribution of a reward is based on data provided from a wearable device.  See at least paragraph 0041.

Claims 40-43:
The combination of TRAN/SALEM discloses the limitations as shown in the rejections above.  TRAN further discloses:
the reward is virtual currency tokens;
the reward is FIAT currency; 
the rewards can be used to purchase items in a virtual marketplace. 
the reward is a discount for an item in a virtual marketplace;
See at least paragraphs 0035, 0125.






s 7, 8, and 33-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over TRAN/SALEM and further in view of Examiner’s OFFICIAL NOTICE.

Claims 7 and 8:
The combination of TRAN/SALEM discloses the limitations as shown in the rejections above.  TRAN/SALEM does not specifically disclose
the reward is in the form of FIAT currency.
the reward is in the form of virtual currency.
However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the Financial Exchange arts to provide conversation between different forms of currencies.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of TRAN/SALEM with the technique of currency exchange because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  

Claims 33-37:
The combination of TRAN/SALEM discloses the limitations as shown in the rejections above.  TRAN/SALEM do not specifically disclose:
the at least one term governing the distribution of a reward requests the recipient of the reward to make a behavioral change.
the at least one term governing the distribution of a reward requests the recipient of the reward to make a lifestyle change.
the at least one term governing the distribution of a reward requests the recipient of the reward to make a psychological change.
the at least one term governing the distribution of a reward requests the recipient of the reward to make a health change.
the at least one term governing the distribution of a reward requests the recipient of the reward to implement some form of preventative medicine.
TRAN, however, in at least Figure 14E as well as associated and related text; paragraphs 0365 discloses general behavioral changes.  The Examiner takes OFFICIAL NOTICE that it is old and well known in the medical and healing arts to suggests changes in behavior, lifestyle, psychology, health, and medicine.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of TRAN/SALEM with the technique of effecting positive health in a holistic manner because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  

Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tori Adams.  Blockchain, Smart Contracts, and Health: Booz Allen Hamilton and the Blockchain Revolution. (December 11, 2015).  Retrieved online 02/11/2021.
https://www.linkedin.com/pulse/blockchain-smart-contracts-health-booz-allen-hamilton-tori-adams
“Blockchain is a technology that allows for the trustless exchange of value within a network without intermediaries.  In so doing, it offers the potential to create a new and innovative trading paradigm where transaction validation is managed via a secure, decentralized, disintermediate virtual network.   To understand the revolutionary potential of this technology it is best to contrast it to current system.  In most centralized payment systems, any secure exchange of value between two parties who do not know one another has to be brokered through a third party.  In contrast, Blockchain is a distributed system that records all of the transactions conducted by users (called “nodes”) within a network in an encrypted public ledger that is held jointly by all nodes. All transaction within the network are continuously and sequentially recorded in the ledger creating a chain of transactions (or blocks).  Transaction are validated by individual nodes and miners (who take as a reward a small share of the value of the transaction) using complex, resource-intensive mathematics operations.  The central innovation of the Blockchain is to discourage fraud, and to encourage its discovery, by means of the “proof of work” puzzle. Any miner must solve this puzzle in order to claim the reward for validating the block. Solving the puzzle is computationally hard, but validating its solution and the other contents of a block is computationally easy. This asymmetry in computational difficulty makes committing fraud so hard, compared to discovering it, that fraud becomes practically impossible. The result is to create a secure method of exchanging value (e.g., money, financial instruments, intellectual property, contracts) that do not depend on a single, trusted authority to manage and clear transactions.”



RAMESH et al. (JP 2018/181345 A). “To provide out-of-band verification for blockchain transactions. An example operation may include one or more of: receiving one or more transaction requests to complete one or more transactions; recording the one or more transaction requests in a blockchain; requesting one or more transaction confirmations from an out-of-band device to confirm the one or more transactions; and committing the one or more confirmed transactions to the blockchain.”

Applicant’s amendment filed on 05/04/2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

 http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)